Title: From John Quincy Adams to George Washington Adams, 31 July 1820
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear George.
					Washington 31. July 1820.
				
				If the twenty-five Volumes of the projected compilation of English Poetry, which were published at Philadelphia, for which I subscribed, and which I promised to give you, should be sent on to Boston, you shall still have them; but it is not worth while to purchase them there, if the remaining volumes are not to be published—You shall not lose however an equivalent for the donation, and you may now if you prefer it, purchase a set of the Cicero and Tacitus published by Wells and Lilly, and ask Mr Cruft to pay for them, shewing him this Letter—and take them as the substitute for the Poetry. I enclose herewith a Receipt in full from Gales and Seaton to the Harvard College Athenaeum, for the National Intelligencer to 15. September 1820. As it is only to that date, the additional half dollar was not due, and Mr Gales paid me 25 Cents, for the postage of the Letter to you, erroneously calling for the payment, which had been already made, last October—He was much mortified at the mistake; but in a large establishment requiring a multitude of small accounts, such accidents will occasionally happen—As in this instance you have found the usefulness of keeping your own accounts and vouchers correctly, it may serve to confirm you in habits of punctuality—You will charge that 25 Cents in your small account with me, and of course credit the Athenaeum to the same Amount. And write me whether you continue to give attention to the art of Book-keeping by double-entry: a system which I wish you throughly to understand both in theory and practice.In observing that the Government of the University have deferred giving you a part at the next Exhibition, you express a Confidence in yourself, which is pleasing to me, because I trust it is well founded—I trust also that the opportunity, which you say it will give you of endeavouring to gain a better one at the next Exhibitions will not be left unimproved—Had your Dissertation upon the Character of Socrates been honoured with the prize, I am sure it would have given me as much pleasure as you—But let not this event discourage you—Let it on the contrary prompt you to redoubled exertion—The most precious of all success is the result of perseverance after repeated failures—The character of Socrates, required more time and deeper investigation than you could bestow upon it at present; for instead of searching books to know what other men have said of it; your only course to write upon it properly, would have been to read, and profoundly to meditate upon almost all the works of Plato—There you would have been able to judge of Socrates from his own discourses—You would there have seen him in his principles and in his conduct—you should then have compared them together—Remarked how far his principles were consistent at different times with themselves—What there was in them peculiar to him, and differing from the doctrines of other Sages and philosophers his predecessors or cotemporaries—How far his conduct corresponded with his principles—From all the Dialogues of Plato in which Socrates is an interlocutor, you should have collected and digested his System of Moral Philosophy—compared it with that of Zeno—with that of Epicurus, and shewn how it differed from that of the Old Testament—Mr Luzac has considered Socrates only in his character and conduct as a Citizen, and his work is rather a Panegyrick than a character—I said nothing of all this to you, before you had sent in your Dissertation, because I did not wish either to dissuade you from writing, or to prescribe to you any plan, other than that which would occur to your own imagination—I shall expect the copy of your Dissertation, and upon reading it, shall very probably suggest some ideas which you may turn to account, when you write for the next year’s prize.Among your readings have you ever met with the Choice of Hercules? and if you have, where was it? I ask you the question, for several reasons, and among the rest, because it has some connection with the Character of Socrates. Let me have your opinion of the fable and its author—Your affectionate father
				
					J. Q. A.
				
				
			